
	
		I
		111th CONGRESS
		1st Session
		H. R. 3660
		IN THE HOUSE OF REPRESENTATIVES
		
			September 29, 2009
			Mr. Wu (for himself
			 and Mrs. Bono Mack) introduced the
			 following bill; which was referred to the Committee on Ways and Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to promote tax
		  parity between the residential and business fuel cell tax
		  credits.
	
	
		1.Short titleThis Act may be cited as the
			 Fuel Cell Tax Parity Act of
			 2009.
		2.Modification of
			 credit for residential energy efficient property
			(a)Maximum credit
			 conformed to business credit
				(1)In
			 generalParagraph (1) of section 25D(b) of the Internal Revenue
			 Code of 1986 is amended by striking $500 and inserting
			 $1,500.
				(2)Conforming
			 amendmentSubparagraph (A) of section 25D(e)(4) of such Code is
			 amended by striking $1,667 and inserting
			 $5,000.
				(b)Removal of
			 principal residence requirement for qualified fuel cell property
			 expendituresParagraph (3) of section 25D(d) of such Code is
			 amended by striking used as a principal residence (within the meaning of
			 section 121) by the taxpayer and inserting used as a residence
			 by the taxpayer.
			(c)Effective
			 dateThe amendments made by this section shall apply to taxable
			 years ending after the date of the enactment of this Act.
			
